               Case 2:19-cr-00172-JLR Document 47 Filed 04/23/20 Page 1 of 2




 1                                                                  The Honorable James L. Robart
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT FOR THE
                               WESTERN DISTRICT OF WASHINGTON
 8
                                         AT SEATTLE
 9
10 UNITED STATES OF AMERICA,                          NO. CR 19-172 JLR
11                                   Plaintiff,       ORDER CONTINUING TRIAL
                                                      AND STATUS HEARING
12                           v.
13 ERIC SANFORD,
14                                   Defendant.
15
16          Having considered the record and the parties’ April 21, 2020, joint motion, and
17 General Orders 02-20 and 07-20 for the Western District of Washington, the Court FINDS
18 that neither trial nor the currently scheduled status hearing in this case can proceed before
19 July 1, 2020. For the reasons detailed in the parties’ joint motion, the ends of justice served
20 by continuing the trial and status hearing outweigh the best interests of the public and the
21 defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A), (B)(i), (iv).
22          IT IS THEREFORE ORDERED that the parties’ joint motion to continue the trial
23 date, status hearing, and other dates is GRANTED.
24          The status hearing currently scheduled for June 1, 2020, is CONTINUED until
25 July 1, 2020, at 9:00 a.m. At that status hearing, the Court will set a new trial date.
26          IT IS FURTHER ORDERED that the time between the date of the filing of the
27 parties’ joint motion and the July 1, 2020, status hearing is excluded in computing the time
28 within which trial must commence because the ends of justice served by granting this


     Order Continuing Trial and Status Hearing
     United States v. Sanford, CR19-172 JLR – 1
               Case 2:19-cr-00172-JLR Document 47 Filed 04/23/20 Page 2 of 2




1 continuance outweigh the best interest of the public and the defendant in a speedy trial. 18
2 U.S.C. § 3161(h)(7)(A). Failure to grant this continuance would likely make trial impossible
3 and result in a miscarriage of justice, and would deny counsel for the defendant and
4 government counsel the reasonable time necessary for effective preparation, taking into
5 account the exercise of due diligence. Id. § (B)(i), (iv).
6
7           Dated this 23rd day of April, 2020.


                                                     A
8
9
10                                                   The Honorable James L. Robart
11                                                   U.S District Court Judge

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     Order Continuing Trial and Status Hearing
     United States v. Sanford, CR19-172 JLR – 2
